EXHIBIT 10.1

 

ASSIGNMENT


     THIS ASSIGNMENT (the "Assignment") is made this 27th day of August, 2003,
by and between SABER MANAGEMENT, LLC, an Indiana limited liability company
("Assignor"), and SABER MANAGEMENT KENTUCKY, LLC, an Indiana limited liability
company ("Assignee").

     WHEREAS, pursuant to that certain Asset Purchase Agreement by and between
Assignor and Rock of Ages Kentucky Cemeteries, LLC, a Kentucky limited liability
company ("Rock of Ages"), dated as of July 28, 2003 (the "Asset Purchase
Agreement"), Rock of Ages agreed to sell, convey, transfer, assign and deliver
to Assignor, and Assignor agreed to purchase from Rock of Ages, the Assets (as
defined in the Asset Purchase Agreement) and to assume certain obligations
related thereto; and

     WHEREAS, Assignee is an entity affiliated with Assignor.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.   Assignment of Assets.  Assignor hereby assigns, transfers, sets over and
delivers unto Assignee, as of the date hereof, all of Assignor's right, title
and interest in and to the Asset Purchase Agreement, and Assignee hereby accepts
such assignment.

2.   Assumed Obligations.  Assignor hereby transfers and delegates to Assignee,
and Assignee hereby assumes from Assignor and agrees to perform, without
duplication, all liabilities and obligations arising under the Asset Purchase
Agreement to the extent such liabilities and obligations arise during and relate
to any period on or after the date hereof. For the avoidance of doubt, it is
understood that nothing in this Assignment is intended to release Assignor from
its obligations under the Asset Purchase Agreement.

3.   Further Assurances.  Assignor covenants and agrees that it will hereafter
execute any further assignments, instruments of transfer, bills of sale,
releases or conveyances that may reasonably be deemed necessary by Assignee to
fully vest in Assignee all of Assignor's rights in and to the Asset Purchase
Agreement. Assignee covenants and agrees that it will hereafter execute any
further instruments of assumption that may reasonably be deemed necessary by
Assignor to effect the assumption by Assignee of the liabilities and obligations
described in paragraph 2.

4.   Binding Upon Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors and
permitted assigns.

5.   Governing Law; Submission to Jurisdiction.  This Agreement shall in all
respects be governed by and construed in accordance with the laws of the State
of Indiana without regard to conflicts of laws principles. The parties hereto
irrevocably consent to the jurisdiction and venue of the courts serving
Indianapolis, Indiana with respect to any and all actions related to this
Agreement or the enforcement hereof, and the parties hereto hereby irrevocably
waive any and all objections thereto.

6.    Counterparts.  This Agreement may be executed in counterparts and by
different parties on different counterparts with the same affect as if the
signatures were on the same instrument. This Agreement shall be effective and
binding upon all parties hereto as of the time when all parties have executed a
counterpart of this Agreement.

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Agreement on the day and year first written above.

 

SABER MANAGEMENT, LLC
("Assignor")

 

By: /s/ David A. Sullivan
       David A. Sullivan, President

 

SABER MANAGEMENT KENTUCKY, LLC
("Assignee")

 

By: /s/ David A. Sullivan
      David A. Sullivan, President

 

 Consent of Rock of Ages

     Pursuant to Section 11.4 of the Asset Purchase Agreement, Rock of Ages
Kentucky Cemeteries, LLC hereby consents to the foregoing Assignment.

ROCK OF AGES KENTUCKY CEMETERIES, LLC

 

By: /s/ Kurt M. Swenson
Printed: Kurt M. Swenson
Title: Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------

EXHIBIT 10.2

EXTENSION AGREEMENT

 

     AGREEMENT made this 30th day of September, 2003 by and between ROCK OF AGES
KENTUCKY CEMETERIES, LLC, a Delaware limited liability company ("Seller") and
SABER MANAGEMENT KENTUCKY LLC, an Indiana limited liability company ("Buyer").

     WHEREAS, the Seller and Saber Management, LLC, an Indiana limited liability
company, entered into an Asset Purchase Agreement dated July 28, 2003 (the
"Asset Purchase Agreement"), pursuant to which the Seller agreed to sell, and
the Saber Management, LLC agreed to purchase, substantially all of the assets of
Seller used and useful in the operation of the Cemeteries (as that term is
defined in the Asset Purchase Agreement);

    WHEREAS, Saber Management, LLC and Buyer entered into an Assignment dated
August 27, 2003 (the "Assignment"), pursuant to which Saber Management, LLC
assigned its interest in the Asset Purchase Agreement to Buyer, and Buyer
assumed Saber Management, LLC's obligation under the Asset Purchase Agreement;

     WHEREAS, Section 9.1 of the Asset Purchase Agreement provides that the
closing of the transactions contemplated thereby shall take place on or before
September 30, 2003;

      WHEREAS, Buyer has requested that the Seller extend the Closing Date to
not later than December 15, 2003, and Seller has agreed to such extension,
solely upon the terms and conditions set forth herein.

      NOW THEREFORE, in consideration of the above premises and of the mutual
promises and agreements herein contained, the parties hereto agree as follows:

1.     Extension of Closing Date.

Section 9.1 of the Asset Purchase Agreement is hereby amended by deleting the
reference to the date "September 30, 2003" and replacing it with the date
"December 15, 2003." All references to the Closing Date in the Asset Purchase
Agreement shall mean December 15, 200. Except as modified herein, Section 9.1
shall remain in full force and effect.

2.     Nonrefundable Deposit by Buyer.

2.1   Payment and Application of Deposit. In consideration of the extension of
the Closing Date, the Buyer shall pay to the Seller a deposit of One Hundred
Thousand Dollars ($100,000) (the "Deposit"). Except as set forth in Section 2.2
below, the Deposit shall be held by the Seller and shall be non-refundable to
Buyer; provided, however, the Deposit shall be applied by the Seller against the
Purchase Price to be paid at the Closing.

2.2  Forfeiture of Deposit. The Deposit shall be considered Seller's property
and shall only be returned if Seller terminates the Asset Purchase Agreement and
fails to consummate the sale of the Assets to Buyer without legal cause. In the
event that the Asset Purchase Agreement is terminated for any reason, the
Seller, in addition to any other remedies that it may have, shall be entitled to
retain the Deposit and the Deposit shall be deemed forfeited.

--------------------------------------------------------------------------------

3.   Completion of Due Diligence.

Buyer represents and warrants that, except for the list of questions that Buyer
sent to Seller on September 2, 2003 that have not been answered, Buyer has
completed to its satisfaction its due diligence investigation of the Cemeteries,
and, subject to satisfactory responses to such list of questions, Buyer waives
the condition precedent set forth in section 7.1(f) of the Asset Purchase
Agreement. Buyer will use its best efforts to complete the investigations needed
to satisfy or waive the conditions precedent in Section 7.1(g) of the Asset
Purchase Agreement on or before October 31, 2003.

 4.    Termination.

Sections 8.1(b) and (c) of the Asset Purchase Agreement are hereby amended by
deleting the reference to the date "September 30, 2003" and replacing it with
the date "December 15, 2003." Except as modified herein, Section 8.1 shall
remain in full force and effect.

5.    Asset Purchase Agreement.

Except as modified by this Extension Agreement, the Asset Purchase Agreement
shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Extension Agreement as
of the date first above written.


SELLER

ROCK OF AGES KENTUCKY CEMETERIES, LLC

By: /s/ Kurt M. Swenson
      Kurt M. Swenson
      Chairman and Chief Executive Officer


BUYER

SABER MANAGEMENT KENTUCKY, LLC

By: /s/ David A. Sullivan
      David A. Sullivan
      President

--------------------------------------------------------------------------------

 

EXHIBIT 10.3 

 

 

 

 





 

 

GRANITE CUTTERS

 

CONTRACT

 

 

April 26, 2003 - April 27, 2007

 

 

 

 

--------------------------------------------------------------------------------

AGREEMENT

          This Agreement entered into this 26th day of April, 2003, by and
between ROCK OF AGES CORPORATION (the Company) and the GRANITE CUTTERS'
ASSOCIATION (the Union).

ARTICLE 1

Term

           1.1     This Agreement shall be effective April 26, 2003, and shall
continue in full force and effect through April 28, 2006, and from year to year
thereafter, unless either party gives notice to the other, not less than sixty
(60) days prior to April 28, 2006, or prior to April 28 of any year thereafter,
that it desires to alter, amend or terminate any or all of the terms thereof.

ARTICLE 2

Hours of Work

           2.1      Eight (8) hours shall constitute a day's work, five (5) days
shall constitute a week's work with Saturday a full holiday.  Work shall be
regarded as being performed on Saturday only if an employee's shift begins on
Saturday. Daily working hours will begin not earlier than 7:00 a.m. and end not
later than 3:30 p.m., and any work performed by employees on the first shift
prior to 7:00 a.m. or after 3:30 p.m. shall be paid for at time and one‑half the
regular rate of pay, except as modified pursuant to either paragraph (a) or (b)
listed below.

            (a)      Should the Company or Union desire a change of working
hours for seasonal conditions it must be agreed by the Company and by a majority
vote of the employees represented by the Union and by a majority of employees
represented by any other union provided, however, that between January 1 and
March 15, an eight (8) hour shift to end no later than 5:00 p.m. may be
established for all employees of a saw plant or for the sawyers in a
manufacturing plant having a saw which is subject to outdoor weather for periods
during which the Company has a reasonable expectation that inclement weather
will otherwise adversely affect its operations. On such a special shift,
overtime shall be paid before 8:00 a.m.  and after 5:00 p.m.

           (b)       If the Company desires to change the regular daily working
hours to begin no later than 7:30 a.m. and to end no later than 5:00 P.M. during
the period in which Eastern Standard Time is in effect, the Company has the
option to make such change if a majority of its employees represented by the
Union and a majority of its employees represented by any other local Union,
voting separately in a vote conducted by the respective union representatives
approve that change in hours. If the daily working hours are changed pursuant to
this paragraph, overtime shall be paid before the starting time and after the
finishing time of that eight (8) hour shift.

1

--------------------------------------------------------------------------------

             2.2       Employees are obligated to give notice on the day, as
soon as possible, to the Company when they are unable to report for work,
stating reason. Failure to provide reasonable notice may be the basis for
standard progressive discipline, separate for each day, up to and including
discharge.

            2.3       If the Company desires to change the regular lunch period
from one‑half (1/2) hour to one hour or vice versa, the Company has the option
to make such change if a majority of its employees represented by the Union and
a majority of its employees represented by any other union, voting separately,
approve that change in hours.

 ARTICLE 3

Extra Shifts

            3.1        It is agreed that the employer shall have the privilege
of operating three (3) shifts.  One (1) shift to be the established working day
and to be paid as per Article 4 of this Agreement.  The second shift shall be of
eight (8) hours duration.  In addition to payment for work performed in
accordance with Article 4 of this Agreement, employees working on the second or
third shift shall receive a shift premium of one dollar and fifty-five cents
($1.55) per hour in the first year of this contract; one dollar and sixty cents
($1.60) per hour in the second year of the contract; and one dollar and seventy
cents per hour ($1.70) in the third year of this contract. 

              3.2      In the interests of safety, the Company may require any
employee engaged in production work on the floor to work any shift as long as
any other person is present on the floor.  There must be at least two employees
engaged in production work on the floor at all times.  A telephone must be
readily available on the premises.  A single employee may work alone to monitor,
correct or restart equipment (including associated work) provided he or she is
equipped with a beeper and automatic safety call‑in every 15 minutes unless
deactivated by the employee.

              3.3      In assigning employees to work on the second and/or third
shifts, the employer shall first seek volunteers with preference being given on
the basis of length of service (seniority) with the employer subject to
demonstrated ability to perform the work on those shifts.  If there are not
sufficient volunteers, employees shall be assigned on the basis of inverse
seniority, subject to demonstrated ability to perform the work on those shifts.

2

--------------------------------------------------------------------------------

ARTICLE 4

Wages

              4.1        Minimum Wages

              The following are the minimum wage rates for all journeymen
granite cutters, polishers, tool sharpeners, sandblasters and draftspersons in
effect during the term of this Agreement:

Effective Date  

Rate Per Hour

 

Rate per Eight (8) Hour Day

          April 26, 2003  

$15.95

 

$127.60

April 26, 2004   $16.50   $132.00 April 25, 2005   $17.00   $136.00            
       

                                                                                  

              4.2      Wage Increase

              (a)       Effective April 26, 2003, each employee in the
bargaining unit shall receive a wage increase of sixty cents ($.60) per hour.

              (b)      Effective April 26, 2004, each employee in the bargaining
unit shall receive a wage increase of fifty-five cents ($.55) per hour.

              (c)       Effective April 25, 2005, each employee in the
bargaining unit shall receive a wage increase of fifty cents ($.50) per hour.

              4.3      Apprentice Wage Rates

              Apprentice wage rates for apprentices employed after April 28,
1997,  shall be the following percentage of the applicable journeyman rate:

3

--------------------------------------------------------------------------------

 

Start: 70% After 1 year: 90% After 3 Months: 80% After 18 Months: 95% After 6
Months: 85% After 2 Years: 100%


                4.4       Infirm Employees

                Employees who through infirmity or other reasons are not able to
earn the wage given in this Agreement may work for such wages as may be
satisfactorily agreed upon between the Union Business Agent, the employee and
the Company. This section shall be administered in compliance with applicable
laws governing the employment rights of disabled or handicapped employees.

               4.5      Payment of Wages

               (a)      Wages may be paid by cash or by check in an envelope at
the option of the Company. In the event of a default in payment of such check by
the Company, such option shall be revoked and payment shall thereafter be in
cash. Wages must be paid in full weekly within five (5) working days of the time
they become due. Payment to be made during working hours.

              (b)        An employee having once accepted his pay, his rate of
pay can only be changed by mutual consent of employee and the Company, the rate
in no case to be below the established minimum rate of wages.

             (c)        Any employee discharged shall receive his pay
immediately. Any employee leaving shall notify his employer two weeks in advance
and, having complied with this requirement and worked the two‑week period, shall
receive his pay in full (earned vacation and bonus, if any, included) on the
regular payday for the week of separation in person (or by mail if preferred by
the employee). The employer will provide the employee with a written form that
the employee will be asked to sign to confirm notice.

             (d)         The Company shall be required to furnish employees with
written information weekly which shall designate the total earnings, total
withholdings, number of hours worked at straight time and number of hours at
overtime and rate of pay.

            4.6          Report Pay

 4

--------------------------------------------------------------------------------

            In the absence of a notice not to report to work, should an employee
report to work and be discharged before work begins or during the first two (2)
hours of the day, he or she shall be paid no less than two (2) hours' pay,
except in the case of a cutter intentionally or negligently spoiling a stone.

            4.7        Wage Adjustments

            If at any time during the existence of this Agreement a wage
increase should be granted, any employee receiving more than the minimum wage as
provided in this Agreement shall receive the same wage adjustments but for no
reason shall his wages be reduced before making said adjustments. There shall be
at least two months notice before any reduction in pay above the bill; the
Company will also provide that notice to the Union.

            4.8         Workers' Compensation

            If an employee has to leave work because of a workers' compensation
injury and is unable to return, he or she shall suffer no loss of straight time
pay for that day.

            4.9         Jury Duty

An employee who is required to report for jury duty on a day when he or she
otherwise would have worked shall receive a day's regular straight‑time pay for
up to a maximum of thirty (30) days per calendar year. The Company can require
verification of jury duty served. It is understood that if an employee is
released from jury duty so that he or she can reasonably report for work at
least two hours before the end of his scheduled shift, he or she must report for
work on that day. If jury duty commences in the afternoon, the employee shall
report to work at the start of his or her shift, and shall leave work at a
reasonable time so that the employee can return home, and then travel to court.
If an employee reports to work for part of a workday, he or she shall be paid
his regular wages for the time worked, and shall be paid the appropriate
fraction of a day for jury service. All work done outside of the regular work
hours shall be paid at the appropriate overtime rate, regardless of whether part
of the day was spent in jury service.

 5

--------------------------------------------------------------------------------

ARTICLE 5

Overtime

                5.1       All work done outside of the regular hours shall be
paid at the rate of time and one‑half.  The Company may schedule two hours of
overtime in a regular work day and five hours on Saturday.  Any additional
overtime shall be subject to the approval of the Business Agent.  No employee
shall be required to work overtime.

               5.2      The Company shall offer overtime to employees performing
that category of work in order of seniority, unless it is demonstrated that the
senior employee lacks ability to perform that overtime work.  It is understood
that the employees will cooperate to assure adequate staffing of the Company's
overtime requirements.  The Company may assign overtime work on a particular
job, without any regard to seniority, to an employee who has previously worked
on that job.

               Repeated refusal to work overtime will allow management to offer
the overtime to others with less seniority. Management shall issue a
notification that the overtime shall be offered to others. The employee's rights
to overtime shall be terminated until the employee gives notice that he or she
will accept overtime.

               Management should provide reasonable advance notice of overtime. 
Absent extraordinary circumstances, notice of overtime on Saturday will be
provided no later than Thursday at noon. 

 ARTICLE 6

 Holiday Pay

              6.1      Paid Holidays

              (a)      The eleven (11) paid holidays shall be: New Years' Day,
the day preceding Town Meeting Day, Town Meeting Day, Memorial Day, July Fourth,
Labor Day, Employee Appreciation Day (the Tuesday following Labor Day),
Veterans' Day, Thanksgiving Day, Friday after Thanksgiving Day and Christmas
Day, and shall be paid regardless of whether the holiday falls on a Saturday or
Sunday.

6

--------------------------------------------------------------------------------

               (b)      The holidays for the term of this contract will be
observed in accordance with the holiday calendar attached hereto.

               (c)      Employees who are laid off during either of the weeks in
which Town Meeting Day or Thanksgiving falls shall not be eligible for holiday
pay in those weeks.  Instead, such employees must as individuals report for work
on the first work day following the conclusion of any such layoff and such
employees may collectively and mutually agree with the Company on days when they
will, as a group, take personal days off with pay if they are otherwise eligible
for the holiday pay. Such personal days must be taken within thirty (30) days
after the first work day following the conclusion of the layoff in question and
if mutual agreement is not reached, the employees will receive pay in lieu of
any holidays to which they are entitled

                 6.2     Eligibility

                 (a)     The employee must have at least thirty (30) working
days' accumulated service to be eligible for paid holidays. After completing
thirty (30) working days' service, any paid holiday that fell within the thirty
(30) working day period becomes payable. If an employee quits before he or she
has accumulated thirty (30) working days' service, no holiday pay is due. If he
or she is laid off or is discharged through no fault of his own before he or she
has accumulated thirty (30) working days' service, any holiday which fell within
the period of his employment and discharge becomes due and payable.

                  (b)    Subject to 6.1(c), any employee who works to within
four (4) working days of a paid holiday and who has thirty (30) working days'
accumulated service with the Company and is then discharged or laid off will
nevertheless receive the holiday pay.

                 (c)     When a holiday falls in an employee's vacation, the
employee shall have the option of receiving pay for that day at straight time in
addition to vacation day, or taking a personal day at full pay within ninety
(90) days of the original date of the holiday.

              (d)      During the week of a paid holiday, the employee must work
a minimum of a full scheduled work week excluding the holiday or holidays less
one (1) scheduled workday. Exceptions to the above ruling can be made only by
prior arrangements with management. Sickness during the week of holiday shall
not disqualify an employee if he or she has notified the Company.

7

--------------------------------------------------------------------------------

                  (e)     Apprentices are to be eligible for paid holidays.

                  (f)     No employee shall be entitled to the holiday pay as
provided in this Article if such employee is not working and is receiving
compensation or benefits during such period in which he or she is not working,
whether he or she is receiving such compensation or benefits under the State
Unemployment Compensation Act, State Workers' Compensation Act, Granite Group
Insurance Trust, or from any similar source to which the Company contributes.

                 6.3     Holiday Work

                  For all work done on Sundays or on the following holidays,
double time plus the holiday (if applicable) shall be paid: January First, the
day preceding Town Meeting Day, Town Meeting Day, Memorial Day, July Fourth,
Labor Day, the Tuesday following Labor Day, Veterans' Day, Thanksgiving Day,
Friday after Thanksgiving Day and Christmas Day.

                 6.4       In the event of a state or federal law affecting the
date on which holidays are celebrated, the parties hereto will negotiate with
respect to appropriate changes in this Article with the understanding that the
number of holidays shall remain the same as set forth above.

               6.5       Any paid days off to which an employee is entitled
under this Article shall include second and/or third shift premiums, as the case
may be, if the employee is assigned to such shift on the day(s) for which he or
she is entitled to such pay.

 ARTICLE 7

 Vacations

                  7.1     Vacation Period

                 The vacation period shall be May 1 to April 30. There shall be
a staffing goal of no more than 20% absent for vacation in each GCA category of
work at any time.

8

--------------------------------------------------------------------------------

                   The first two weeks of vacation shall be taken in not less
than one week segments. Employees shall select the first two weeks of vacation
on the basis of the seniority roster in each work area. After all employees have
selected the first two weeks of vacation, employees shall select the third and
fourth week of vacation on the basis of the seniority roster in each work area.
Requests for one-week segments will take priority over requests for single days
for the third and fourth week of vacation, regardless of seniority. In all other
conflicts in requested dates, seniority shall govern unless the Company can show
that the senior employee's presence in the requested period is indispensable.
Employees required to report for national guard or similar military duty shall
have priority over requests for vacation.

                    The Company shall provide a vacation selection form on the
first payday an employee works after January 1 of each year. An employee must
complete the form by March 1 to preserve seniority privileges for selecting
vacation. The form should state that March 1 is the deadline for return of the
form, and that failure to complete the form by March 1 will result in loss of
seniority privileges for selecting vacation. On approximately February 15, the
Company shall post a notice and a reminder with paychecks that failure to
complete vacation forms by March 1 will result in loss of seniority rights for
selecting vacation.

                    An employee shall have the option of taking the third or
fourth week's vacation as a bonus on the first payday in December.

                 7.2      Vacation Payments

                 Payment of vacation pay to employees will be made in advance.
If an employee resigns, vacation pay or fraction thereof shall be payable in
cash or check on the regular pay day for the week of separation. If an employee
is permanently laid off, his vacation or fraction thereof shall be payable in
cash or check in the week in which he or she is permanently laid off.

                 7.3       Requirements

                 (a)       Vacations will be granted to employees who have
fulfilled the following requirements prior to May 1:

                            (i)      An employee must have worked ninety percent
(90%) of the regular hours worked by the plant during his period of employment
for the twelve (12) months preceding May 1, the start of the vacation period, to
be eligible for full vacation earned.

 9

--------------------------------------------------------------------------------

 

                            (ii)      Three‑fifths (3/5ths) of full vacation
earned if employee has worked eighty percent (80%) of the plant hours scheduled.

                            (iii)     No vacation earned if employee has worked
less than eighty percent of the plant hours scheduled.

                            (iv)    Overtime hours worked shall be included in
determining whether an employee has met the requirements of the subsection (i)
and (ii).

                (b)       For the purpose of determining whether the
requirements above have been fulfilled and in computing the amount of vacation
to which an employee is entitled under Section 7.4 below, the following
additional rules shall govern:

                          (i)      Time lost due to layoff of thirty (30)
calendar days or more, resignation, discharge or strike will not count as time
worked or earned, but shall not break industry service should the employee
re‑enter the industry except as provided in Section 7.4(e).

                         (ii)     An employee who has been employed by the
Company for at least six (6) months shall be credited, with up to a maximum
period of one (1) year, time lost by employee's sickness or accident or absence
sanctioned by management in writing, as earned time and accordingly the employee
will be paid vacation pay.

                Example: An employee works two (2) years and three (3) months
for one employer and then is absent from work for nine (9) months because of
sickness. At the end of the nine (9) months' sickness, he or she returns to
work. The earned time is three (3) years.If, after receiving vacation pay, he or
she then only works another two (2) months, he or she is entitled to
two‑twelfths (2/12ths) of two weeks' vacation; six (6) months, six‑twelfths
(6/12ths) of two weeks, and so forth.

                      (iii)      Apprentices do not accrue vacation until after
completing six months of employment. Once an apprentice completes six months,
accrual of vacation time is retroactive to the first day of employment.

10

--------------------------------------------------------------------------------

           7.4     Amount of Vacation

           Vacations will be granted to employees as follows:

           (a)      First Week. One (1) week's vacation or fraction thereof will
be granted employees with less than one (1) year of industry service on May 1
based upon the number of months he or she has been employed in accordance with
the table below. This will establish him on a May 1 to May 1 basis for future
vacation calculations.

 

Length of Industry Service  

Vacation

          1 mo.   1/2 of a week   3.3 hours 2 mos.   2/12 of a week   6.6 hours
3 mos.   3/12 of a week   10.0 hours 4 mos.   4/12 of a week   13.3 hours 5 mos.
  5/12 of a week   16.5 hours 6 mos.   6/12 of a week   20.0 hours 7 mos.   7/12
of a week   23.1 hours 8 mos.   8/12 of a week   26.4 hours 9 mos.   9/12 of a
week   30.0 hours 10 mos.   10/12 of a week   33.3 hours 11 mos.   11/12 of a
week   36.3 hours 12 mos.   1 week   40 hours

              (b)       Second Week. Employees with one (1) or more years of
industry service on May 1 shall be entitled to two (2) weeks' vacation or any
fraction thereof computed in accordance with the following table:

Length of Industry Service  

Vacation

          1 mo.   1/2 of 2 weeks   6.6 hours 2 mos.   2/12 of 2 weeks   13.3
hours 3 mos.   3/12 of 2 weeks   20.0 hours 4 mos.   4/12 of 2 weeks   26.6
hours 5 mos.   5/12 of 2 weeks   33.3 hours 6 mos.   6/12 of 2 weeks   40.0
hours 7 mos.   7/12 of 2 weeks   46.6 hours 8 mos.   8/12 of 2 weeks   53.3
hours 9 mos.   9/12 of 2 weeks   60.0 hours 10 mos.   10/12 of 2 weeks   66.6
hours 11 mos.   11/12 of 2 weeks   73.3 hours 12 mos.   2 weeks   80 hours

               (c)     Third Week. Employees will be granted a third week's
vacation or fraction thereof computed on a May 1 to May 1 basis beginning with
the second May of his continuous employment in the industry as follows:

2nd May - 1 day - 8 hours 3rd May - 2 days - 16 hours 4th May - 3 days - 24
hours 5th May - 1 week - 40 hours

11

--------------------------------------------------------------------------------

                (d)     Fourth Week. Employees will be granted a fourth week's
vacation computed on a May 1 to May 1 basis beginning with the twenty‑fifth May
of his continuous employment with the Company as follows:

21st May - 1 day - 8 hours 22nd May - 2 days - 16 hours 23rd May - 3 days - 24
hours 24th May - 4 days - 32 hours 25th May - 5 days - 40 hours

               (e)     Such vacation (time off) or vacation pay shall be paid at
the straight time hourly rate of pay in effect for the employee at time of
taking vacation or receiving fractional vacation pay upon separation from
employment. In figuring all earned vacation, a percentage of the regular
straight time hours worked during the year preceding May 1 will be used to
determine the vacation pay. Overtime is not to be used in computing vacation
time. Employees may not be forced to use a vacation day for unanticipated
absences, unless that is appropriate discipline.

                Vacation pay and vacation bonuses shall include shift premiums
for employees regularly assigned to the second or third shifts, as the case may
be, when such vacation or bonus pay becomes due and payable. Subject to the
advance approval of management (which approval shall not be unreasonably
withheld), employees may occasionally take one-half day of vacation. Half-days
cannot be scheduled on the annual vacation calendar.

               (f)      For the purpose of this Article, an employee's industry
service shall be deemed terminated in the event the employee voluntarily leaves
the industry.  If an employee on layoff secures work in another field while
waiting for an opening in the granite industry, but continues to maintain union
membership and contact with the union and applies for industry employment, his
service shall not be considered terminated for the purposes of this article
until twelve (12) months from the date of layoff.

             (g)      For the purpose of computing vacation pay or fraction
thereof, an employee hired on or before the fifteenth (15th) of a month shall be
credited with the full pro rata vacation pay otherwise attributable to that
month, and an employee hired after the fifteenth (15th) day of a month shall not
be credited with any pro rata vacation pay for that month. An employee whose
employment terminates on or after the fifteenth (15th) of the month shall be
credited with full pro rata vacation pay otherwise attributable to that month.
An employee whose employment terminates before the fifteenth (15th) of the month
shall not be credited with pro rata vacation pay for that month.

12

--------------------------------------------------------------------------------

              Example:  An employee comes to work on February 13, 1980.  On May
1, 1980 he or she has completed three (3) months employment and he or she is
entitled to fractional vacation pay of three‑twelfths (3/12ths) of one (1) week.
On May 1, 1981, the second May of his employment, he or she is entitled to two
(2) weeks vacation pay payable at vacation time and one (1) day of vacation pay
payable at Christmas.  On May 1, 1982, he or she would be entitled to two (2)
weeks and two (2) days; May 1, 1983 ‑ two (2) weeks and three (3) days; and May
1, 1984 ‑ three (3) weeks.  It is assumed in this Example that the employee
worked at least ninety percent (90%) of the scheduled hours worked by the plant
during each of the applicable twelve (12) month periods. If he or she has worked
eighty percent (80%) of the time, he or she will receive three‑fifths (3/5ths)
of the vacation pay otherwise due.

                7.5      Severance of Employment

                A new employee or an employee who is laid off, discharged or
quits is to be allowed the vacation benefit to which he or she is entitled under
Section 7.4 above, prorated according to his months of service; for example, one
(1) month = 1/12th; three (3) months = 3/12ths; ten (10) months = 10/12ths etc.

                7.6      Special Employment

                The vacation pay of employees, who by the specialized nature of
their work are employed by two (2) or more employers in the course of the year,
shall be paid by each employer in proportion to the time he or she has employed
the specialist.

13
 

--------------------------------------------------------------------------------


ARTICLE 8

 Bereavement Pay/Birth of an Employee's Child

                8.1        Employees shall receive bereavement pay following the
death of the relatives listed in this Article, and the funeral and its
arrangements occur during the employee's scheduled workday.  There shall be five
days bereavement leave for the death of a parent, spouse or child/stepchild.
There shall be three days bereavement leave for the death of a, brother, sister,
stepmother, stepfather,  spouse's father, spouse's mother, spouse's stepmother,
stepfather, or grandchild.  There shall be one day bereavement leave for the
death of a grandparent, the grandparent of a spouse, a brother-in law, a
sister-in-law or a "significant other."  If an interment is postponed to a later
date and occurs during the employee's scheduled workday, the employee may take
one of the three foregoing days off with pay on the day of interment.

              8.2       Any paid days off to which an employee is entitled under
this Article shall include second or third shift premiums, as the case may be,
if the employee is assigned to such shift on the day(s) for which he or she is
entitled to such pay.Employees who are on vacation when a death occurs will
receive the bereavement benefit, and may use the affected vacation days at a
later date.

              8.3       An employee will be entitled to a day off with pay for
the birth of the employee's biological child or the adoption of a child.

 ARTICLE 9

 Insurance

              9.1       The Company agrees to provide group insurance to
employees and dependents as set forth herein.

             9.2        Benefits

             (a)        The health and welfare plan administered by the Company
or its administrator as selected by the Company shall provide for benefits as
follows:

                          (i)     Group life insurance ‑ $60,000.

14

--------------------------------------------------------------------------------

                         (ii)     Sickness and accident insurance ‑ $330.00  per
week, effective April 26, 2003; $335.00 per week, effective April 26, 2004; and
$340.00 per week, effective April 25, 2005  for 52 weeks with a Social Security
offset for the last 26 weeks thereof; eligibility commences on the first day of
accident or hospitalized sickness and the fifth day of non‑hospitalized
sickness. If an employee qualifies for sickness and accident insurance because
of five (5) days of non‑hospitalized sickness and remains qualified for at least
one additional week, the Company will pay the employee  the benefit described in
this Article for the unpaid five‑day qualifying period.

                       (iii)    Accidental death and dismemberment insurance ‑
the benefit shall be $60,000.

                        (iv)    Paid‑up Term life insurance.

                                 (1)    Employees with ten (10) or more years of
service retiring on a regular or early retirement pension will be given a fully
paid $6,000 life insurance policy. Any employee with ten (10) or more years of
service becoming totally disabled will continue to receive coverage for the full
amount of life insurance then in effect until he or she becomes substantially
employed, as determined by the Company or insurance administrator, at which time
the insurance will be eliminated completely; or until age sixty‑five (65) when
it will be eliminated and replaced by a $6,000 insurance policy that has been
fully paid by the Company. The full amount of life insurance shall apply to
employees with at least 10 years service, and the amount of insurance shall be
prorated down by years of service for employees with less than 10 years of
service.

                       (v)    Health Insurance ‑ The Company shall provide two
(2) health insurance plans. One is to be equivalent to the Blue Cross Vermont
Health Partnership (VHP), and one will be equivalent to the Blue Cross J Plan,
subject to the following general conditions:

                                1. The employee has the option of selecting the
VHP or the J plan, without any pressure to select any option.

                                2. There shall be one (1) period of open
enrollment each year.

15

--------------------------------------------------------------------------------

                                3. The "J" Plan shall have a $10 office visit
copay and a drug card with a $50 deductible, $10/$20/$35 copay. The Vermont
Health Partnership (VHP) shall have the same drug benefit, $10 office visit
copay, plus a $20 copay for visits to specialists.

                             4. Changes to either plan can be implemented at any
time only when mutually agreed upon between the GCA and management. Other
insurers and third party administrators can be used as long as there is no
reduction in benefit level at the time of change, and only with the mutual
agreement of both unions and management. Management has the discretion to offer
other optional plans following discussions with the GCA.

                            5. Employees selecting the J plan shall be required
to pay 17% of the premium. Employees selecting the VHP plan shall be required to
pay 12% of the premium.

                           6. There shall be a dental plan, equivalent to the
Delta Dental Preventer II, provided to all employees who obtain health insurance
under VHP. The employee contribution to the premium shall be 12%.

                           7. There shall be a vision plan equivalent to the
Vision Service Plan "A" with a $20.00 per year eye exam and $20.00 every two
year material charge made available to all employees who obtain health insurance
on any of the company plans. Employees on the J Plan will pay 17% and employees
on the VHP Plan will pay 12% of the premium.

8. If Blue Cross allows, there can be a copay required for emergency room visits
under the J plan of $25 year one and two, $50 year three to match the VHP plan.

                     (vi)   The Company shall pay the full premium for health
insurance for one month for retirees with at least five years continuous company
service, and two months for retirees with at least ten years continuous service
with the company.

              (b)   The insurance benefits which are provided shall be described
in a brochure which shall be distributed to employees.  The terms and conditions
under which such benefits are provided are governed by insurance agreements
between the Company and its insurance carriers. The Union and the Company shall
work together in good faith to help preserve quality benefits, control costs,
and provide information to employees.

16

--------------------------------------------------------------------------------

               9.3    Contributions   

              The Company shall continue its contributions for the health
insurance coverage, life insurance and accidental death and dismemberment
insurance of a laid‑off employee for three (3) calendar months (provided the
employee makes his contribution if any is required). If the employee is laid off
on or before the fifteenth (15th) of a month, that month shall be considered the
first of the three months; and if the employee is laid off after the fifteenth
(15th) of a month, the following calendar month shall be considered the first of
the three months. If an active employee dies, the Company will continue health
insurance for the survivor(s) on the employee's health plan for three (3) months
at no cost to the deceased employee's family. To keep policies in force, both
the Company and employee must pay his share while the employee is off the job
because of sickness and accident, strike or lockout or any other suspension in
the industry beyond the control of either management or labor.

                9.4     Disability

                (a)     If an employee is permanently and totally disabled, the
Company shall continue its contribution for up to six (6) months, as described
in the previous section "Contributions."  Thereafter, the Company will provide
such health insurance contributions (provided the employee makes his
contribution, if any is required) for five (5) years from the date when he or
she ceased to work due to such disability. At the end of such five (5) year
period, the Company shall thereafter continue its contributions for individual
coverage only, as long as the employee makes his contribution and is permanently
and totally disabled, or until he or she reaches age 65, whichever occurs
sooner; provided, that the Company will not make any contributions described in
this subsection (a) during any period when the employee or his spouse is
employed and group health insurance benefits are available to them, or after he
or she reaches age 65. The Company and the Union may amend this subsection in
their discretion.

                9.5      Retired Employees    Effective May 2, 1981, any
employee who has retired after April 30, 1975 under the provisions of the Barre
Belt Granite Employer‑Union Pension Plan shall be allowed to continue group
insurance coverage in the amount of $3,000 of term insurance, subject to any
applicable insurance carrier rules and regulations. The full cost of such
coverage will be paid by the retired employee at the group rate applicable to
the term life insurance including such insurance for retired employees being
provided through the Company. The premium to be paid by such retired employees
shall be deducted from the monthly retirement payable to him under the Pension
Plan.

18

--------------------------------------------------------------------------------

                9.6        The Company is authorized to utilize the services of
an impartial professional consultant as deemed necessary to advise concerning
the proper operation of the insurance program.

               9.7         The parties agree to consider and implement by
agreement health insurance cost containment measures with a view to improving
and increasing the quality and efficiency of health care.

               9.8         The Company shall provide the Union with any notices
threatening or canceling any insurance coverage provided for Union employees
under this Agreement. Immediately upon cancellation, the Union and the employees
may withhold all services until such time as the insurance has been fully
reinstated with retroactive coverage.

ARTICLE 10

 Pension Plan Agreement

                10.1     Merger of the Pension Plan

               The Barre Belt Granite Employer-Union Pension Plan (the "Plan")
has merged with and into the Steelworkers Pension Trust (the "Pension Trust")
pursuant to the terms of a certain merger agreement (the "Merger Agreement")
between the Plan and the Pension Trust, the terms of which are incorporated
herein by reference. (Hereafter, the merger of the Plan and the Pension Trust is
referred to as the "Merger.")

                 10.2    Incorporated Documents

                 This Article 10 incorporates by reference the terms of a Merger
Agreement between the Plan and the Pension Trust, and the provisions of the
documents governing the Pension Trust, including the "UIU Declaration of Trust,
Effective December 5, 1997." 

                  10.3    Contribution Rate

                  The month for which the contribution is due is referred to as
the "benefit month," and the month prior to the benefit month is referred to as
the "wage month." The Employer shall contribute to the Pension Trust each and
every benefit month a sum of money equal to $1.35 per hour for each hour worked
by all Covered Employees during the wage month. Effective April 26, 2004, the
contribution shall increase to $1.40 per hour. Effective April 25, 2005, the
contribution shall increase to $1.45 per hour.

18

--------------------------------------------------------------------------------

                10.4     Covered Employees

                Covered Employees are all employees employed within the Union's
Bargaining Unit who were actively employed by the Employer for any length of
time during the wage month.  The Employer is required to make a contribution on
an employee whose employment is terminated during the wage month.


                10.5     HOURS WORKED

                The term "Hours Worked" means not only hours actually worked by
Covered Employees but also hours not actually worked but for which Covered
Employees were paid because of vacation, holidays, jury duty or bereavement
leave.

                 10.6     Payment of Contributions

                 Contributions are due from the Employer on the fifteenth (15th)
day of the benefit month, commencing with the benefit month of February 1999 and
each and every month thereafter so long as this agreement is in force.

                  10.7     Coverage--Newly Hired Employees Not Previously
Covered

                  Newly hired employees not previously covered by the Pension
Trust are not considered Covered Employees until the first day of the first
calendar month immediately after the commencement of employment.  Such calendar
month is the new employee's first benefit month.  The immediately preceding
calendar month is the employee's first wage month.

                  10.8   Coverage--Newly Hired Employees Who Were Previously
Covered

                  Newly hired employees previously covered by the Pension Trust
are considered Covered Employees as of the first day of the first calendar month
immediately after the commencement of employment.  This calendar month is the
employee's first benefit month and the immediately preceding calendar month is
the employee's first wage month.

19

--------------------------------------------------------------------------------

                   10.9   Contribution Reports and Data

                   The Employer shall transmit to the Pension Trust with each
contribution a contribution report on the form furnished by the Pension Trust on
which the Employer shall report the names, status, hire and termination dates as
applicable, as well as the total hours paid to each covered employee during the
wage month. The Employer shall provide a copy of this report to the Union. The
Employer further agrees to supply to the Pension Trust such further information
as may from time to time be requested by it in connection with the benefits
provided by said Pension Trust to said employees, and to permit audits of its
books and records by the Pension Trust for the sole purpose of determining
compliance with the terms and conditions of this agreement.

                     10.10    Delinquent Employers

                     In the event that an Employer fails to maintain affiliation
in good standing with the Pension Trust, the Employer shall be in violation of
this Article 10, in addition to all other applicable standards. Immediately upon
termination of the Employer's affiliation with the Pension Trust, the Union and
the employees may withhold all services from the delinquent Employer until such
time as the default has been cured to the satisfaction of the Pension Trust and
the Union.

 

ARTICLE 11

401K Plan

                      The Company will establish a Section 401(k) plan for all
its union employees. The Company will match contributions at 30% of the first
$1,000 and 10% of the excess up to the maximum contribution level allowed under
the plan.

ARTICLE 12

 Notices

 

                12.1    The Company shall install a bulletin board for joint use
of the Company and Unions.

                12.2    Before suspending operations the day before or the day
after a scheduled holiday, at least three (3) working days' notice must be
posted on the bulletin board.

 20

--------------------------------------------------------------------------------

                   12.3    At least twenty‑four (24) hours' notice of any other
suspensions of operations must be posted on bulletin boards stating when plant
will close as well as when work is to be resumed.

                   12.4    An employee who gives his employer two (2) weeks'
written notice before resignation will not be dismissed during the notice period
without just cause which shall include the employee's failure to perform the
work assigned or to report to work on time as that employee would normally do.
An employee who gives notice of resignation shall remain subject to layoff
during the notice period. The employer will provide the employee with a written
form that the employee will be asked to sign to confirm notice.

                   12.5    If an employer decides to meet and speak to an
employee because the employer believes that any further infraction will lead to
discharge, the employer shall inform the union and invite the union business
agent to attend the meeting. If the business agent is unavailable, notice can be
provided to a Union officer or shop steward.

 

ARTICLE 13

 Layoff and Recall

 

                   13.1     Layoff and recall shall be on the basis of seniority
with the Company, with most senior employees enjoying preference to avoid
layoffs and to be recalled. Unless it is demonstrated that a senior employee
lacks proficiency to perform work in another category, the senior employee shall
have the right to move to another category to avoid layoff. A layoff shall not
interrupt the accrual of industry service. Employees shall have recall rights
for twelve (12) months from the date of layoff.

                    13.2      The Company shall provide the Union with a
seniority roster semi‑annually, in April and October. There shall be a single
seniority roster for all GCA employees of the Company.

ARTICLE 14

Union Security

                      14.1     Employees covered by this Agreement shall, as a
condition of employment, be or become members of the Union on the thirty‑first
calendar day following their date of employment or the effective date of this
Agreement, whichever is later. As a condition of continued employment, employees
must remain members of the Union in good standing with respect to payment of
initiation fees (if not already a member) and periodic dues uniformly required
as a condition of acquiring or retaining membership.

21

--------------------------------------------------------------------------------

                        14.2    Operators of all granite, marble or other stone
working machinery shall be members of the Union such as: computerized stencil
cutting machines, sandblast, surface cutters, carbos, planers, lathes, die
sinkers, polishing wheels, saws, paper rolls, sharpening machines, surface
plates, guillotines, sandblast stencil cutting machines, carvers, etchers, auto
etchers and wire sawing on granite when detached from the quarry.The operation
of machinery that performs functions substantially similar to the functions
performed by the machinery listed in this Article shall be by members of the
Union. Except as specified otherwise in this Article, all work that is assigned
to the jurisdiction of the various trades and specialties within the Union by
the terms of this Agreement shall only be performed by Union members. In each
facility, there may be no more than one owner operating machinery that is
assigned to Union members under the terms of this agreement; any other owner may
operate machinery only if they are Union members. Only foremen and management
shall have the authority to discipline, hire or fire union employees. Foremen
shall not perform union work, but shall limit their responsibilities to
supervision and instruction.

                         14.3   GROUP LEADER‑LEADMAN. A group leader or leadman
is a bargaining unit employee who has responsibilities under a foreman in a
specific work area or section. He or she is in charge of that area in the
absence of a foreman. Following instructions of the foreman, he or she directs
employees in routine work including priority and movement of work in process. He
or she has the responsibility to inspect and reject units if they do not meet
quality standards.He or she can instruct employees and answer routine questions
about work. He or she does not have the power to hire, fire or adjust wages for
personnel, or effectively recommend the same.

22

--------------------------------------------------------------------------------

 ARTICLE 15

 Check‑Off

                          15.1     It is agreed that Union initiation fees,
membership dues, and assessments uniformly imposed on all members, in accordance
with the Constitution and By‑Laws of the Union, shall be deducted monthly from
the pay of each employee who executes or has executed the following
"authorization for check off" form:

 "I, the undersigned, an employee of Rock of Ages Corporation, hereby authorize
and direct the Company to deduct from my wages as checked below:

(  )  Initiation fees

(  )  Monthly union dues

(  )  Assessments uniformly imposed on all members as designated by the Union,
and pay same to the Granite Cutters' Association.

 "I understand that this authorization is irrevocable for a period of one year
or until the expiration of the Agreement between the Union and the Company,
whichever occurs sooner, and shall be automatically renewed for successive
periods of one (1) year each or for the period of each succeeding applicable
collective agreement between the Company and the Union, whichever shall be
shorter, unless I notify the Company and the Union in writing by registered
mail, return receipt requested of my desire to cancel and revoke this
assignment, within ten (10) calendar days prior to the expiration of each period
of one year, or of the expiration of each applicable collective agreement
between the Company and the Union, whichever occurs sooner."

                    15.2    Deductions shall be remitted by the end of each
month to an officer designated by the local union along with a list of the
employees from whom deductions are made.

 ARTICLE 16

Dispute Settlement

                    16.1    Any difference which may arise as to the meaning  of
this Agreement or any memorandum agreement between the parties as to compliance
with the terms of such agreements shall be resolved as follows:

                    Step 1:  Between the foreman and employee involved and/or
Union Steward and/or other Union representative. Grievances must be submitted
within ten (10) workdays of the time the subject of the grievance becomes or
should have become known to the aggrieved employee or Union.

                    Step 2:  Between the Union Steward and/or other Union
representatives and the Plant Manager. If the matter is not settled within five
(5) workdays of initiating this step, it may be referred to Step 3.

23

--------------------------------------------------------------------------------

                     Step 3:  Between the Union Business Representative and/or
Union Steward and the Division Vice President and/or the Plant Manager.  If the
matter is not settled at this step, then a formal written grievance will be
submitted within five (5) working days.

                     Step 4:  Between the Granite Cutters' Association Staff
Representative, Local Union Business Agent, the President of the Company, the
Division Vice President and/or the Plant Manager.

                     Step 5:   Submit the grievance to arbitration and pursuant
to existing voluntary labor arbitration rules of the American Arbitration
Association within thirty (30) days following the Step 4 answer. The Arbitrator
shall have no authority to alter in any way the terms and conditions of this
Agreement and shall confine his decision to a determination of the facts and an
interpretation and application of this Agreement. The decision of the Arbitrator
shall be final and binding on all parties. The fees and expenses associated with
arbitration of the grievance shall be borne equally by the parties to the
grievance or dispute.

                     In the event a difference is not appealed to the next
succeeding step of the above procedure within the time limit specified, the
right of appeal shall be lost.

                      The aggrieved employee may attend any steps of the
grievance procedures. Time limits may be extended by mutual agreement.

                      16.2    Grievances may be initiated by the Company.  The
grievance shall be discussed between the Company representative and the Steward,
Local Union President and/or Union Business Agent or other Union representative.
In the event such difference is not settled through such discussion, the dispute
will be further processed in accordance with the provisions of Section 16.1,
Steps 3, 4 and 5.

                       16.3   Grievances processed in accordance with the
provisions of this Article must be in writing and signed by the grieving party
for submission to Step 4 and succeeding Steps. It is mutually understood that
the words "Foreman" or "Plant Manager" may be replaced by the word "Company"
where appropriate. Time limits may be extended by mutual agreement.

24

--------------------------------------------------------------------------------

                         16.4   The Union agrees that during the term of this
Agreement neither the Union nor its members shall encourage or engage in any
strikes, stoppages, slowdowns or other interruption of work, and the Company
agrees that there shall be no lockouts.

ARTICLE 17

 Plant Access

                          It is agreed that a Business Agent and/or Union
official shall be permitted to enter any plant during working hours or during
hours when such agent or official has reason to believe employees are working,
for the purpose of administering the provisions of this Agreement. A committee
wishing to enter the plant during working hours must first get permission at the
office.

 ARTICLE 18

 Nondiscrimination

 

                         The parties shall comply with all applicable laws
governing equal employment opportunities for employees covered by this
agreement. This shall include laws prohibiting discrimination against employees
on account of race, color, gender, religion, national origin, age, sexual
preference, protected handicap or union activities.

ARTICLE 19

Governmental Regulations

                          The Company will comply with all applicable laws,
including workers' compensation and unemployment compensation laws, enacted for
the betterment of wages and working conditions in the granite trade. All
employees must utilize safety equipment required by applicable law.

 ARTICLE 20

 Substandard Operations

                            It is acknowledged by the parties that production of
granite products under conditions less favorable than those contained in this
Agreement represents a threat to the prosperity of the industry and the health
and living standards of the employees working herein. If a full-time employee
works for another person or firm in the industry which competes with his
employer, it shall constitute just cause for disciplinary action, leading to
discharge for subsequent or continuing offenses. Work performed on the premises
of the Company on projects in which the Company has some interest shall not be
considered moonlighting, and shall not subject the employee to discipline or
discharge. The parties acknowledge that such moonlighting by full-time employees
is generally harmful to the industry and to the employees. It should be
discouraged. An employer found to have engaged or employed a moonlighter shall
be required to pay time and one half for all hours worked by the moonlighter;
shall be required to make all fund payments for such hours worked to the Barre
Belt Pension Fund to the extent permitted by such funds; and shall be subject to
other sanctions as a grievance committee or arbitrator deems just.

25

--------------------------------------------------------------------------------

ARTICLE 21

Labor Management Team

                            It is mutually agreed to form a Labor Management
Team (LMT) composed equally of Union representatives and management
representatives in such total number as may be agreed from time to time by the
Union and Company. The LMT may meet on mutually agreeable occasions to discuss
and resolve issues of safety, health, betterment, interdivisional job
opportunities, productivity and other items as may be appropriate.

                           The LMT is intended to increase joint cooperation and
develop an active employee involvement process. These efforts shall not
interfere with any provisions of this agreement nor circumvent the grievance
procedure, nor interfere with management's rights, but it is a goal of the LMT
to avoid circumstances or practices which could give rise to a claim by either
party that the provisions of this agreement were not adhered to and to create an
atmosphere of cooperation so as to minimize events leading to grievances.

                            The LMT may have various divisions or advisory
groups as mutually agreed and may meet jointly with LMTs formed in other
divisions and with other unions of the Company.

                           The objectives of the LMT will also focus on
increasing customer service and satisfaction, more effective methods of
operation, enhancing employee morale and creating and assuring full and open
communication among employees and the Company. The LMT will analyze and solve
identified problems and participate and support in the implementation of agreed
solutions. The LMT will also investigate and recommend actions to the Company
and Union to increase employee involvement and responsibility in the areas of
production, production teams, and quality control.

26

--------------------------------------------------------------------------------

ARTICLE 22

 Safety Measures

                            22.1    Suction Devices

                            The Company shall maintain its plants with suction
equipment as described below:

                             (a)     All bankers using pneumatic tools and
surface machines shall be equipped with suction devices.

                             (b)    Every employee cutting granite shall be
provided with an adequate suction device.  No granite shall be cut unless this
requirement has been met.

                             (c)     All emery wheels, in the blacksmith's shop
and plant, shall have suitable safety and suction devices.  All rounding of
edges and other operations, with a pneumatic or electric machine, shall only be
done with the added use of a suction device.

                             (d)     All sandblast rooms shall be equipped with
suitable suction devices so that they shall be in a dustless condition, both
inside and outside.    

                             (e)      All suction equipment shall be of the
vacuum type complete with adequate dust arrestors, which will filter the air
before discharge into the atmosphere.

                             (f)       All surface cutting machines in the
cutting section of the plant shall be equipped with proper suction devices and
shall immediately cease operations when a breakdown in the air suction or other
devices occurs or when such air suction or other attachments become defective.
Workers must, at all times, be amply protected from chips, grit or water from
any machine. Proper screens, butty‑boards or any other suitable method must be
furnished and used. Bumpers must not be used.

                            (g)      The Engineer for the Department of Labor
and Industry for the State of Vermont shall confer with the Company and the
Business Agent concerning the proper function of all suction equipment in
granite plants.

27

--------------------------------------------------------------------------------

                            22.2       Safety Glasses

                            The Company shall provide safety glasses for its
employees, upon the request of such employees. If an employee needs prescription
safety glasses, he or she shall pay for his own eye examination and shall
furnish the prescription to the Company. The Company shall then provide such
prescription glasses at no additional cost to the employee. Broken safety
glasses shall be replaced by the Company on a reasonable basis.

                              22.3     Plant Heat

                              Cutting plants and air for pneumatic machines is
to be heated to at least sixty (60) degrees.  Hot water must also be provided. 
If the Union initiates a grievance for the Company's failure to heat the plant
to 60 degrees, the arbitrator is authorized to impose a penalty of two (2)
hours' pay for time lost due to lack of heat.  The arbitrator shall be
authorized to impose a penalty of up to four (4) hours' pay in situations where
the Company has been found to have repeatedly failed to heat the plant as
required under this Section and if the arbitrator finds that the circumstances
of such violations warrant an additional penalty.

                              22.4     Miscellaneous

                              (a)        No employee shall be permitted to
operate automatic and manual sandblast at the same time, except under conditions
mutually agreeable to the union and the Company.

                              (b)        In turning down grindstones, water in
sufficient quantities or other suitable devices must be used at all times to
keep down the dust.

                              (c)        Toilets connected with running water
must be furnished in every plant and must be always kept in sanitary conditions,
thoroughly boxed in and ventilated so as to eliminate all odors in conformity
with health laws.

                             (d)         Drinking water with sanitary bubblers
must be furnished in every plant.

                             (e)         A device to give ample warning when
stones are being carried through the plant will be used with the operation of
each traveling crane.

                            (f)          The Company shall, at its expense,
replace chalk and chalk lines, pencils and sandblast knives, tapes, rulers,
handles, aprons, rubbers and similar equipment on a reasonable basis.  The
Company shall make safety footwear (steel toe) available to requesting employees
from the Company supply room.  For each requesting employee, the Company will
contribute once a year to defray the costs of safety footwear (i.e., steel
toe).  The Company shall pay the full cost of the safety footwear, up to a
maximum of seventy-five ($75.00) dollars.    Subject to the advance approval of
the Company, boots worn out on the job may be replaced with prior approval.  All
Union employees shall wear safety footwear (steel toe) while on the job.

28

--------------------------------------------------------------------------------

 

                           22.5     Consultation and Enforcement    The Company
will confer with the Union regarding safety and other rules and regulations
affecting the health, safety and comfort of the employees. The parties agree to
cooperate with each other in enforcing safety rules and practices in an effort
to reduce hazards and insure safe working
conditions.                                

ARTICLE 23

New Machinery

                           23.1     The Company and the Union agree that, for
the best interest of the employees, the Company and the community as a whole,
they favor and will encourage the progress and growth of the Granite Industry in
Vermont. The Company has the right to introduce new machinery into the plant,
and the assignment of an operator to new machinery will be made on a reasonable
basis with appropriate consideration for safety, workload, existing practices,
and operational requirements including production efficiency and flexibility.

                           The Company agrees that, in the operation of granite
working machinery, the present jurisdiction of the union will be preserved.  The
Company further agrees that employees covered by the agreement shall be given
reasonable opportunity to become proficient with new granite working machinery. 
It is understood that the employees of a manufacturer displaced because of the
introduction of new machinery into the plant shall be given such first
opportunity.

29

--------------------------------------------------------------------------------

ARTICLE 24

Apprentice Training Program

                           24.1     The Program

                           The Apprentice Training Program for Granite Cutters,
Polishers, Tool Sharpeners and Draftspersons, as developed and approved by the
Barre District Granite Manufacturers and the Unions, shall govern the training
of apprentices.  No provision in the Apprentice Training Program of the Granite
Cutters, Polishers, Tool Sharpeners and Draftspersons shall operate in violation
of any provisions of this agreement.    

                          24.2       Records

                          (a)         The Company shall keep a record of all
apprentices in their employ. Records shall show full name, date of employment;
trade; social security number; age; and date of leaving.  Records shall be open
to inspection by the Business Agent of the Union.

                          (b)         Within thirty (30) calendar days of
employment, the Company agrees to supply the Business Agent with names of each
apprentice employed, the date of employment, the trade, the apprentice's social
security number and age. The Company also must state if the apprentice comes
within the quota as per this Agreement.

                          24.3        Job Training Partnership Act

                          The Union agrees to give the necessary approval and to
join with the Company in any future applications for funds under the Job
Training Partnership Act, subject to the understanding that the Union may
withhold such approval in the event of a substantial change in the present
employment situation in the industry.

                          24.4      Apprentices shall not replace a journeyman
and unemployed journeymen who apply for an apprenticeship position shall be
given first consideration for employment.


30

--------------------------------------------------------------------------------

ARTICLE 25

Leaves of Absence

                          25.1      Unpaid leaves of absence may be taken only
with prior written approval of the Company, and copies of same shall be given to
the Union. Applicable federal and state statutes governing family and medical
leave shall apply to any leaves which were within their purview.

                          25.2       Any employee newly hired to perform the
work of an employee on leave of absence will be notified by the Company that
continued employment is temporary.

                          25.3       Any person holding office in the Union as a
full-time Business Agent shall accrue seniority in his or her former position
while holding such office for a period of three years. Any such Union officer
can accrue additional seniority, up to a maximum of six years, that is equal to
the officer's length of service with the Company. If the Union officer does not
return to employment with the Company during the period that he or she or she is
accruing seniority under this paragraph, then the officer shall forfeit that
seniority.

                          Upon completion of his or her Union service, a Union
officer may exercise any accrued seniority rights to return to employment within
his or her former trade. Any Union officer who wishes to return to service with
the Company after the expiration of his or her seniority rights shall have first
preference for the first available opening in the Company within the officer's
trade for which the officer is qualified.

                         Any Union employee who is assigned to a management
position shall accrue seniority in his or her former position for a period of
three years. If such person does not return to his or her position as a Union
employee within three years, such seniority shall be forfeited.  During the
three year period provided by this paragraph, such person may exercise any
accrued seniority rights to return to a Union position within his or her former
trade.

31

--------------------------------------------------------------------------------


ARTICLE 26

 Probationary Period

                               26.1       There shall be a probationary period
of thirty (30) calendar days for journeymen and sixty (60) calendar days for
apprentices with a right to extend such probationary periods by mutual
agreement. The probationary period for a journeyman who is a new hire, and is
changing trades to a new trade, shall be sixty days. A discharge during the
probationary period shall not be subject to the grievance or arbitration
provisions of this agreement. Upon completion of the probationary period, the
employee's seniority date shall be retroactive to his most recent date of hire.

ARTICLE 27

New Employees

                               27.1        In the event of a permanent vacancy
which the Company intends to fill with a journeyman, the Company will call or
otherwise notify the Union in advance and will consider the names of any
journeymen submitted by the Union.  In the event of any permanent vacancy within
the Company, the Company will make a reasonable effort under the circumstances,
subject to the Company's need to fill the position promptly, to post the vacancy
within the Company. Nothing herein will require the employer to interview or
hire any applicant.

 ARTICLE 28

 Subcontracting

                                The Company will subcontract bargaining unit
work only if its plant lacks the physical capacity or human resources to
accommodate the work and not to avoid the terms of this contract; provided,
however, that the Company may subcontract work to other entities that employ GCA
members to perform the work that is subcontracted.The Company will notify the
Union in advance of an intent to subcontract bargaining unit work which will
result in (or prolong) either layoffs or a reduction in the work week below
forty hours; and, upon request, will bargain with the Union about the decision
and its impact upon the employees.


32

--------------------------------------------------------------------------------

ARTICLE 29

 Accidents

                            A workman must report any accident or defect in any
stone immediately on discovering it; otherwise he or she shall be subject to
appropriate disciplinary action. Sufficient room at all times must be given to
granite cutters and other workers. If an employee is injured on the job and
formal notice (i.e., the employer's first report of injury) is provided to the
State of Vermont, a copy of the written notice will be provided to the union
business agent.

 

GRANITE CUTTERS' PROVISIONS

 ARTICLE 1

Jurisdiction

                           It is mutually agreed that the Union shall have
jurisdiction over the following job functions involved in the Company's plant
operations: drilling (including paper rolls and saw blocks at the plants),
cutting, lettering, finishing, surface plate finishing, carbo sawing,
sandblasting, carving, etching, planing, lathe operating, channeling for crosses
or any similar work building or monumental, polishing (whether by hand or
machine), sawing (of rough blocks into slabs, dies, etc.), bedsetting,
plastering, pinning up, steeling and grinding of granite; tool sharpening (by
hand or machine) of all hand tools used in the plants; and drafting including
layouts, tracings, patterns and making shop cards requiring drafting. All
employees will be classified by the above job functions for purposes of the
provisions on layoff in Article 12. The Union and Company agree that employees
covered by this agreement may be assigned to any other job functions within the
jurisdiction of the Union as may be necessary to assure available work is
completed in a timely and efficient manner.

ARTICLE 2

Apprentice ‑ Journeyman

                            Apprentices must work a period of two years to
achieve the status of journeymen.

                           

33    

--------------------------------------------------------------------------------

ARTICLE 3

Apprentice Quotas

                           The apprentice quota for all positions except
draftspersons, lathe operators and sawyers shall be:  1 for 2,  2 for 5 ,  3 for
8,  4 for 11, 5 for 14,  6 for 17. One apprentice lathe operator is allowed for
each two lathes operated. One apprentice sawyer shall be allowed to every two
sawyers. One apprentice draftsperson for one journeyman draftsperson and two
apprentice draftspersons for three journeyman draftspersons shall be allowed,
but owners, partners and office managers shall not be considered journeymen.

ARTICLE 4

                             4.1     All employees covered by this contract
shall not disclose any confidential information obtained from contracts worked
in any office.    All custom drafting done outside of a regular eight (8) hour
day shall be charged at the rate of time and one‑half plus ten percent (10%)
extra for materials used. All custom work to be governed by the Business Agent.

34

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement effective April
26, 2003.

FOR GRANITE CUTTERS' ASSOCIATION  

--------------------------------------------------------------------------------

Matthew Peake, Business Agent  

--------------------------------------------------------------------------------

Leonard Hutchinson, Commiteeman  

--------------------------------------------------------------------------------

Harold Wood, Committeeman   ROCK OF AGES CORPORATION  

--------------------------------------------------------------------------------

Robert Pope, Chief Negotiator  

--------------------------------------------------------------------------------

Donald Labonte, President, Manufacturing Division  

--------------------------------------------------------------------------------

John Rose, Operations Manager, Manufacturing Division  

--------------------------------------------------------------------------------

Paul Hutchins, Director of Administration

 

                               

 

 

                          
35

--------------------------------------------------------------------------------

 

MANUFACTURING DIVISION
CALENDAR OF HOLIDAY OBSERVANCES
DURING 2003 - 2006 CONTRACT

 

2003     Memorial Day May 26 Monday Independence Day July 4 Friday Labor Day
September 1 Monday Employee Appreciation Day September 2 Tuesday Veterans Day
November 17 Monday Thanksgiving Day November 27 Thursday Day After Thanksgiving
November 28 Friday Christmas Day December 25 Thursday       2004     New Years
Day January 1 Thursday Day Before Town Meeting March 1 Monday Town Meeting Day
March 2 Tuesday Memorial Day May 31 Monday Independence Day July 4 (Sun) Monday
5th Labor Day September 6 Monday Employee Appreciation Day September 7 Tuesday
Veterans Day November 15 Monday Thanksgiving Day November 25 Thursday Day After
Thanksgiving November 26 Friday       2005     New Years Day January 1 (Sat)
Friday Dec. 31st Day Before Town Meeting March 7 Monday Town Meeting Day March 8
Tuesday Memorial Day May 30 Monday Independence July 4 Monday Labor Day
September 5 Monday Employee Appreciation Day September 6 Tuesday Veterans Day
November 14 Monday Thanksgiving Day November 24 Thursday Day After Thanksgiving
November 25 Friday Christmas Day December 25 (Sun) Monday 26th       2006    
New Years Day January 1 (Sun) Monday 2nd Day Before Town Meeting Day March 6
Monday Town Meeting Day March 7 Tuesday

 

--------------------------------------------------------------------------------

EXHIBIT 10.4

Granite Cutters' Association
107 N. Main Street
Barre, Vermont 05641

 

April 26, 2003

 

Robert Pope, Vice President
Rock of Ages Corp.
PO Box 482
Barre, Vt. 05641-0482

 

SIDE LETTER AGREEMENT

 

Gentlemen:

The terms and conditions of the collective bargaining agreement between the
Granite Cutters' Association and the Rock of Ages Corporation are hereby
modified by this side letter agreement, dated as of April 26, 2003.

Seniority

Article 13.2 provides that there shall be a single seniority roster for all GCA
employees of this Company. To implement this provision, we have agreed that the
existing seniority lists for all four entities involved in a merger with the
Company (i.e., Anderson-Friberg, Lawson Granite, Rock of Ages and Associated Saw
Plant) as of January 1, 1996, shall be merged into a single seniority list. The
date of hire with each of the four entities involved in this transaction shall
be used to measure seniority on the merged seniority list.If an employee has
continuous service with two or more of the entities involved in that merger, all
of that continuous service shall be counted in calculating seniority.

Article 13.1 provides that layoff and recall shall be on the basis of seniority,
subject to ability. We agree that if there is a short-term layoff (meaning no
more than two consecutive weeks or a total of four weeks in a single calendar
year) in any of the Rock of Ages plants, that the seniority roster within the
affected plant shall be used to implement the layoff. For such short-term
layoffs, affected employees will not have the right to bump employees in another
plant. If the layoff is of any greater duration, then the Company-wide seniority
list, which shall be merged as provided in this Letter, shall control the
layoffs.

Article 7.4(d) grants employees additional vacation based upon length of service
with the Company. We agree that continuous service with any of the four entities
involved in the merger shall be included in calculating eligibility for this
benefit. Thus, for example, an employee with 25 years of service with Lawson
Granite shall be entitled to the four weeks of vacation. If an employee has 10
years of continuous service with Lawson Granite, immediately followed by 15
years of continuous service with Rock of Ages or Anderson-Friberg, that employee
would also qualify for this additional vacation.

--------------------------------------------------------------------------------

Article 5.2 addresses overtime. The company shall offer overtime on the basis of
seniority within the category of work in each plant, subject to ability and
experience on the particular job, as provided in Article 5.2. Employees cannot
use seniority to claim a right to overtime offered in another plant.

Work Rules

The Union will not seek to assert Section 22.4(a) of the collective bargaining
agreement and/or the Memorandum dated August 22, 1979, with respect to
operations covered by such documents unless the Union believes in good faith
that such operations would be unsafe or would constitute an unreasonable
workload on any employee. In any such situation,, the Union will provide the
Company with a written statement setting forth its specific objections regarding
safety and workload issues. If the Company and the Union are unable to resolve
the issue, either party may submit it directly to arbitration under the
arbitration provisions of the collective bargaining agreement.

Sympathy Strikes--Picket Lines

The union agrees that it will not call or condone a strike against employer's
signatory to this agreement in sympathy with a GCA union strike at the signators
to a multi-employer agreement with the Barre Granite Association ("downtown
employers") or Swenson Granite, Hillside Granite, or International Stone
Products ("other companies").

Nothing contained in this agreement shall prevent members of the GCA from
honoring a primary picket line, and they shall suffer no disability as a result
of so doing. However, the GCA shall not permit its members to establish a picket
line at Rock of Ages as a result of a strike against downtown employers or other
companies. Nothing contained in this agreement shall prevent members of the GCA
from refusing to perform "struck work" (i.e., work that has been subcontracted
to Rock of Ages from the downtown employers or other companies during any union
strike against the downtown employers or other companies, or work that has been
transferred to Rock of Ages in Barre from affiliates who are the subject of any
union strike), and they shall suffer no disability as a result of so doing.

In the event that the union calls or condones a strike against Rock of Ages in
sympathy with a Granite Cutters' Association union strike at the downtown
employers or other companies, Rock of Ages may by-pass the grievance and
arbitration provisions of this agreement, and seek an immediate injunction or
other relief from the courts.

--------------------------------------------------------------------------------

Extension of Apprentice Period

If the Company neglects to request an extension in the first sixty days of the
apprentice period, there shall be an additional thirty day period in which the
Company can request an extension of the apprentice period from the union. The
Union shall not unreasonably withhold approval of a request for an extension.

Second Shift

The Company may desire to implement a change in the shifts, work schedules,
additional compensation, or related concerns on the second shift which would
require changes in the Contract. During the term of this Contract, the parties
agree to negotiate and bargain in good faith on this subject.

Worker Compensation

The Company shall provide coverage for employees who are paid worker
compensation benefits for the time period that is not covered by worker
compensation. The Company may, in its sole discretion, withdraw this benefit if
the Company determines that it is being abused.

Jib Cranes

The GCA supports the use of jib cranes, car systems, and similar handling
systems that do not fundamentally infringe upon the respective jurisdiction of
the two unions. The GCA will work with management to reasonably accommodate the
use of such devices by its members where appropriate.

This side letter agreement shall be in effect for the balance of the collective
bargaining agreement, which is scheduled to expire on April 28, 2006.

--------------------------------------------------------------------------------


Dated at _____________, Vermont, this ____ day of __________________, 2003.

 

GRANITE CUTTERS ASSOCIATION  

BY:

--------------------------------------------------------------------------------

Matthew Peake, Business Agent

        

Dated at ____________, Vermont, this ____ day of ___________________, 2003.

 

ROCK OF AGES CORPORATION

BY:

--------------------------------------------------------------------------------

Robert Pope
Chief Negotiator



BY:

--------------------------------------------------------------------------------

Donald Labonte
President, Manufacturing Division

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

THE CIT GROUP/BUSINESS CREDIT, INC.
1211 Avenue of the Americas
New York, New York 10036

November 11, 2003

Rock of Ages Corporation
772 Graniteville Road
Barre, Vermont 05654

Attention:      Mr. Kurt M. Swenson
                    Chief Executive Officer

RE:     Sixth Amendment and Waiver

Gentlemen:

We refer to the Financing Agreement, dated as of December 17, 1997 (as amended,
the "Financing Agreement"), among Rock of Ages Corporation, Rock of Ages
Kentucky Cemeteries, LLC, Carolina Quarries, Inc., Autumn Rose Quarries, Inc.,
Pennsylvania Granite Corp., Keith Monument Company LLC, Rock of Ages Memorials,
Inc. and Sioux Falls Monument Co. (collectively, the "Companies"), the lenders
party thereto (collectively, the "Lenders"), and The CIT Group/Business Credit,
Inc., as agent for the Lenders (in such capacity, the "Agent"). Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed
thereto in the Financing Agreement.

1.   Waiver.  You have notified us that the Operating Cash Flow Ratio of the
Companies for the fiscal quarter ending in September 2003 was (3.86) to 1. The
failure of the Companies to have maintained an Operating Cash Flow Ratio of at
least 1.25 to 1 constitutes a violation of Subparagraph 14 of Section 7 of the
Financing Agreement and an Event of Default under Subparagraph 1(f) of the
Financing Agreement (the "Designated Default").

The Lenders hereby waive the Designated Default as an Event of Default. Nothing
herein shall constitute a waiver by the Agent or any Lender of any other Default
or Event of Default, whether or not the Agent or any Lender has any knowledge
thereof, nor shall anything herein be deemed a waiver by the Agent or any Lender
of any Default or Event of Default which may occur after the date hereof.

2.   Amendment.   The Companies, the Lenders and the Agent hereby agree that,
effective as of October 1, 2003: (a) each Applicable Fee Percentage set forth in
the definition of the term "Applicable Fee Percentage" in the Financing
Agreement shall be increased by .25%; and each Applicable Increment set forth in
the definition of the term "Applicable Increment" in the Financing Agreement
shall be increased by .25%.

By signing below, each of the Companies hereby represents and warrants that: (a)
all of the representations and warranties set forth in the Financing Agreement
(except for such representations and warranties that were only required to be
true and correct as of a prior date) are true and correct in all material
respects on the date hereof; and (b) no Default or Event of Default (other than
the Designated Default) has occurred and is continuing on the date hereof.

--------------------------------------------------------------------------------

The waiver of the Designated Default contained herein shall become effective
upon our receipt of one or more counterparts of this letter signed by all of the
Companies and the other Lender.

Except as herein expressly amended, the Financing Agreement and all other
agreements, documents, instruments and certificates executed in connection
therewith (collectively, the "Loan Documents") are hereby ratified and confirmed
in all respects and shall remain in full force and effect in accordance with
their respective terms. All references to the Financing Agreement in the
Financing Agreement and the other Loan Documents shall mean the Financing
Agreement as amended hereby.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

Please sign below to indicate your agreement to the term hereof.

 

Very truly yours,

THE CIT GROUP/BUSINESS CREDIT, INC.
    as Lender and Agent

By:/s/John Thomas                           
Name:  John Thomas
Title:     Assistant Vice President 





Agreed to by:



 

 

ROCK OF AGES CORPORATION

By: /s/ Kurt M. Swenson                               
Name:  Kurt M. Swenson
Title:    Chairman and Chief Executive Officer

 





ROCK OF AGES KENTUCKY CEMETERIES, LLC

By:/s/ Kurt M. Swenson                                  
Name:   Kurt M. Swenson
Title:      Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------

 

 

 

CAROLINA QUARRIES, INC.

By: /s/ Kurt M. Swenson                                
Name:   Kurt M. Swenson
Title:     Chairman and Chief Executive Officer

 





AUTUMN ROSE QUARRIES, INC.

By: /s/ Kurt M. Swenson                                
Name:   Kurt M. Swenson
Title:     Chairman and Chief Executive Officer

 





PENNSYLVANIA GRANITE CORP.

By: /s/ Kurt M. Swenson                                
Name:   Kurt M. Swenson
Title:     Chairman and Chief Executive Officer

 





KEITH MONUMENT COMPANY LLC

By: /s/ Kurt M. Swenson                                
Name:   Kurt M. Swenson
Title:     Chairman and Chief Executive Officer

 





ROCK OF AGES MEMORIALS INC.

By: /s/ Kurt M. Swenson                                 
Name:   Kurt M. Swenson
Title:     Chairman and Chief Executive Officer

 





SIOUX FALLS MONUMENT CO.

By: /s/ Kurt M. Swenson                                 
Name:   Kurt M. Swenson
Title:     Chairman and Chief Executive Officer

 

 

 

FLEET NATIONAL BANK,
    as a Lender

By: /s/ Michael Palmer                                    
Name:   Michael A. Palmer
Title:      Senior Vice President

 

--------------------------------------------------------------------------------

 

 